
	
		I
		111th CONGRESS
		1st Session
		H. R. 4101
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the African Growth and Opportunity Act and the
		  Trade Act of 1974 to provide improved duty-free treatment for certain articles
		  from certain least-developed countries, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the New Partnership for Trade Development Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Expanded benefits and alternative rule of origin for
				articles of sub-Saharan African countries.
					Sec. 3. Expanded benefits and rule of origin for articles of
				other least-developed beneficiary countries.
					Sec. 4. Review of import-restricted articles under Generalized
				System of Preferences.
					Sec. 5. Factors affecting country designation under Generalized
				System of Preferences.
					Sec. 6. Rule of origin under Generalized System of
				Preferences.
					Sec. 7. Extension of Generalized System of
				Preferences.
					Sec. 8. Office of Trade and Competitiveness for Least Developed
				and African Countries.
				
			2.Expanded benefits
			 and alternative rule of origin for articles of sub-Saharan African
			 countries
			(a)In
			 generalThe African Growth
			 and Opportunity Act (19 U.S.C. 3701 et seq.) is amended by inserting after
			 section 112 the following new section:
				
					112A.Expanded
				benefits and alternative rule of origin for articles of sub-Saharan African
				countries
						(a)Duty-Free
				treatmentThe President
				shall, subject to section 503(b) of the Trade Act of 1974 (19 U.S.C. 2463(b)),
				provide duty-free treatment in accordance with this section for all articles
				from qualified beneficiary sub-Saharan African countries designated under
				subsection (b), and such articles shall not be subject to any quantitative
				limitation.
						(b)Designated
				countriesThe President shall
				designate as a qualified beneficiary sub-Saharan African country for purposes
				of this section any country that is designated as an eligible sub-Saharan
				African country under section 104 of this Act.
						(c)Rule of
				originThe rule of origin
				requirements described in section 503(a)(2) of the Trade Act of 1974 (19 U.S.C.
				2463(a)(2)) shall apply with respect to a determination to provide duty-free
				treatment under this section to any article from a qualified beneficiary
				sub-Saharan African country designated under subsection (b) to the same extent
				and in the same manner as the rule of origin requirements described in such
				section 503(a)(2) apply with respect to a determination to provide duty-free
				treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) to
				any article from a beneficiary developing country.
						(d)Termination
							(1)In
				generalThe preferential treatment under this section shall
				terminate—
								(A)at the close of
				December 31, 2015; or
								(B)except as provided in paragraph (2), if the
				President makes a determination and certification to Congress that there is a
				successful conclusion to the World Trade Organization’s Doha Development Agenda
				Round of Negotiations on or before the date specified in subparagraph (A), at
				the close of December 31, 2019.
								(2)ExceptionThe preferential treatment under this
				section shall apply with respect to all articles from a qualified beneficiary
				sub-Saharan African country designated under subsection (b) after December 31,
				2019, as follows:
								(A)For the 5-year
				period beginning on January 1, 2020, such country is determined by the Economic
				and Social Council of the United Nations to be ‘Least Developed’, as of March
				31, 2019.
								(B)For each successive 5-year period
				thereafter, such country is determined by the Economic and Social Council of
				the United Nations to be ‘Least Developed’, as of March 31 of the last year of
				the preceding 5-year
				period.
								.
			(b)Lesser developed
			 countriesSection 112(c)(1)
			 of the African Growth and Opportunity Act (19 U.S.C. 3721(c)(1)) is
			 amended—
				(1)in the heading, by striking
			 September 30,
			 2012 and inserting September 30,
			 2015;
				(2)in subparagraph
			 (A), by striking September 30, 2012 and inserting
			 September 30, 2015; and
				(3)in subparagraph (B)(ii), by striking
			 September 30, 2012 and inserting September 30,
			 2015.
				(c)Effective date;
			 transition rule
				(1)Effective
			 dateThe amendments made by subsection (a) and (b) take effect on
			 the date of the enactment of this Act.
				(2)Transition
			 ruleDuring the period beginning on the date of the enactment of
			 this Act and ending at the close of September 30, 2015, any article to which
			 section 112A of the African Growth and Opportunity Act (as added by subsection
			 (a) of this section) applies may be entered, at the option of the importer,
			 pursuant to—
					(A)section 112A of the African Growth and
			 Opportunity Act; or
					(B)section 503 or
			 506A of the Trade Act of 1974 or section 112 of the African Growth and
			 Opportunity Act, as the case may be.
					(d)RepealEffective October 1, 2015, section 112 of
			 the African Growth and Opportunity Act (19 U.S.C. 3721) is repealed.
			(e)Clerical
			 amendments
				(1)In
			 generalThe table of contents
			 for the Trade and Development Act of 2000 is amended by inserting after the
			 item relating to section 112 the following:
					
						
							112A. Expanded benefits and alternative
				rule of origin for articles of sub-Saharan African
				countries.
						
						.
				(2)RepealsEffective October 1, 2015, the item
			 relating to section 112 of the African Growth and Opportunity Act (19 U.S.C.
			 3721) in the table of contents for that Act is repealed.
				3.Expanded benefits
			 and rule of origin for articles of other least-developed beneficiary
			 countries
			(a)In
			 generalTitle V of the Trade
			 Act of 1974 (19 U.S.C. 2461 et seq.) is amended by inserting after section 506B
			 the following new section:
				
					506C.Expanded
				benefits and rule of origin for articles of other least-developed beneficiary
				countries
						(a)Duty-Free
				treatmentThe President
				shall, subject to section 503(b), provide duty-free treatment in accordance
				with this section for all articles from qualified least-developed beneficiary
				countries designated under subsection (b), and such articles shall not be
				subject to any quantitative limitation.
						(b)Designated
				countriesThe President shall designate as a qualified
				beneficiary country for purposes of this section any country that meets the
				following requirements:
							(1)For the period beginning on the date of the
				enactment of this section and ending at the close of December 31, 2014, the
				country is determined by the Economic and Social Council of the United Nations
				to be Least Developed, as of March 31, 2009. For the period
				beginning on January 1, 2015, and ending at the close of December 31, 2019, the
				country is determined by the Economic and Social Council of the United Nations
				to be Least Developed, as of March 31, 2014.
							(2)The country is not
				eligible for designation as an eligible sub-Saharan African country under
				section 104 of the African Growth and Opportunity Act because the country is
				not listed under section 107 of that Act, but otherwise meets the requirements
				of such section 104.
							(3)The country
				otherwise meets the eligibility criteria set forth in section 502, subject to
				the authority granted to the President under subsections (a), (d), and (e) of
				such section.
							(c)Rule of
				originThe rule of origin
				requirements described in section 503(a)(2) shall apply with respect to a
				determination to provide duty-free treatment under this section to any article
				from a qualified least-developed beneficiary country designated under
				subsection (b) to the same extent and in the same manner as the rule of origin
				requirements described in such section 503(a)(2) apply with respect to a
				determination to provide duty-free treatment under this title to any article
				from a beneficiary developing country.
						(d) Adjustment rule
				for duty-Free treatment for articles of significant apparel suppliers
							(1)In
				generalIn each applicable
				1-year period, in the case of an article described in paragraph (2) that is the
				growth, product, or manufacture of a qualified least-developed beneficiary
				country that is a significant apparel supplier, the preferential treatment
				under subsection (a) shall be limited to 50 percent of the aggregate square
				meter equivalent of the combined product categories of such products that
				entered from that country in calendar year 2007.
							(2)ArticlesThe
				articles referred to in paragraph (1) are the following:
								(A)Men’s and boys’
				trousers, breeches, and shorts made with cotton or manmade fibers (textile and
				apparel category numbers 347 and 647).
								(B)Women’s and girls’
				trousers, slacks, breeches, and shorts made with cotton or man-made fibers
				(textile and apparel category numbers 348 and 648).
								(C)Men’s and boys’
				knit shirts made from cotton or man-made fibers (textile and apparel category
				numbers 338 and 638).
								(D)Women’s and girls’
				knit shirts and blouses made from cotton or man-made fibers (textile and
				apparel category numbers 339 and 639).
								(E)Men’s and boys’ shirts, not knit, made from
				cotton or man-made fibers (textile and apparel category numbers 340 and
				640).
								(F)Women’s and girls’ shirts and blouses,
				non-knit, made from cotton or man-made fibers (textile and apparel category
				numbers 341 and 641).
								(G)Men’s and boys’ coats made from cotton or
				man-made fibers (textile and apparel category numbers 333, 334, 633, 634, and
				643).
								(H)Women’s and girls’ coats made from cotton
				or man-made fibers (textile and apparel category numbers 335, 635, and
				644).
								(3)Alternative
				adjustment rule for significant apparel suppliers
								(A)In
				generalIf a qualified
				least-developed beneficiary country that is a significant apparel supplier
				qualifies under subparagraph (B) for the integration incentive for a fiscal
				year after fiscal year 2010, then the quantitative limitation under paragraph
				(1) for that calendar year shall be increased by 10 percentage points over the
				quantitative limitation that applied to that country in the preceding fiscal
				year.
								(B)Integration
				incentiveA significant apparel supplier qualifies for the
				integration incentive if not less than 50 percent of the aggregate square meter
				equivalents of the articles listed in paragraph (2)(A) that entered from that
				country in the preceding fiscal year are composed of yarns or fabrics or
				components made of yarns or fabrics that originate in beneficiary developing
				countries under this title or are in countries that are party to a free trade
				agreement with the United States.
								(C)ReportThe International Trade Commission shall
				submit to Congress annually by December 31 of each year a report on the
				aggregate textile and apparel imports of each qualified least-developed
				beneficiary country that is a significant apparel supplier from each country
				that is Least Developed (as determined by the Economic and
				Social Council of the United Nations) and publish such report in the Federal
				Register.
								(4)DefinitionsIn
				this subsection:
								(A)Applicable
				1-year periodThe term
				applicable 1-year period means the 1-year period beginning January
				1, 2010, and each 1-year period thereafter until December 31, 2019.
								(B)Significant
				apparel supplierThe term
				‘significant apparel supplier’ means a qualified least-developed beneficiary
				country from which total apparel imports in a calendar year exceed 2 percent of
				the aggregate square meter equivalents of all apparel imports in such
				year.
								(C)Textile and
				apparel category numberThe
				term textile and apparel category number means the number assigned
				under the U.S. Textile and Apparel Category System of the Office of Textiles
				and Apparel of the Department of Commerce, as listed in the Harmonized Tariff
				Schedule of the United States under the applicable heading or subheading (as in
				effect on September 1, 2007).
								(5)TerminationThe adjustment rule provisions of this
				subsection shall terminate—
								(A)at the close of
				December 31, 2015; or
								(B)if the President
				makes a determination and certification to Congress in accordance with
				subsection (e)(1)(B), at the close of December 31, 2019.
								(e)Termination
							(1)In
				generalThe preferential treatment under this section shall
				terminate—
								(A)at the close of
				December 31, 2015; or
								(B)except as provided in paragraph (2), if the
				President makes a determination and certification to Congress that there is a
				successful conclusion to the World Trade Organization’s Doha Development Agenda
				Round of Negotiations on or before the date specified in subparagraph (A), at
				the close of December 31, 2019.
								(2)ExceptionThe preferential treatment under this
				section shall apply with respect to all articles from a qualified
				least-developed beneficiary country designated under subsection (b) after
				December 31, 2019, as follows:
								(A)For the 5-year
				period beginning on January 1, 2020, such country is determined by the Economic
				and Social Council of the United Nations to be ‘Least Developed’, as of March
				31, 2019.
								(B)For each successive 5-year period
				thereafter, such country is determined by the Economic and Social Council of
				the United Nations to be ‘Least Developed’, as of March 31 of the last year of
				the preceding 5-year
				period.
								.
			(b)Clerical
			 amendmentThe table of contents for the Trade Act of 1974 is
			 amended by inserting after the item relating to section 506B the
			 following:
				
					
						506C. Expanded benefits and rule of origin
				for articles of other least-developed beneficiary
				countries.
					
					.
			4.Review of
			 import-restricted articles under Generalized System of Preferences
			(a)Trade and
			 Development Review Panel
				(1)In
			 generalThe President shall
			 establish a Trade and Development Review Panel (in this section referred to as
			 the Panel).
				(2)MembershipThe
			 Panel shall be comprised of not more than ten members, including the heads of
			 the United States Agency for International Development, the Department of
			 State, the United States Trade Representative, the International Trade
			 Commission, and such other individuals selected pursuant to paragraph
			 (3).
				(3)Other
			 membersThe President shall select members of the Panel (other
			 than the heads of the agencies referred to in paragraph (2)), from among
			 individuals of the general public with substantive expertise in the matters to
			 be carried out by the Panel, after consultation with the Chairman and Ranking
			 Member of the Committees on Ways and Means and Foreign Affairs of the House of
			 Representatives and the Committees on Finance and Foreign Relations of the
			 Senate.
				(4)ChairpersonsThe
			 Panel shall be co-chaired by the United States Trade Representative and the
			 Administrator of the United States Agency for International Development.
				(5)Duties
					(A)In
			 generalThe Panel shall carry
			 out the duties described in subparagraph (C) of section 503(d)(1) of the Trade
			 Act of 1974 (19 U.S.C. 2463(d)(1)), as amended by subsection (b)(1) of this
			 section.
					(B)MethodologyThe Panel shall employ procedures that
			 provide a maximum amount of transparency into the decisionmaking process of the
			 Panel, and to the extent practicable establish quantitative benchmarks that are
			 used for decisionmaking purposes.
					(6)TermsMembers
			 shall serve five-year terms and may be reappointed.
				(7)CooperationThe
			 Panel, at its request, is authorized to request and obtain information and
			 analysis from any Federal department or agency.
				(b)Recommendations
			 to the PresidentSection 503(d) of the Trade Act of 1974 (19
			 U.S.C. 2463(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)by redesignating
			 subparagraph (C) as subparagraph (E);
					(C)by inserting after
			 subparagraph (B) the following new subparagraphs:
						
							(C)receives the advice of the Trade and
				Development Review Panel established in accordance with section 4(a) of the New
				Partnership for Trade Development Act on whether denying such waiver would
				improve the development, with an emphasis on job creation, in beneficiary
				developing countries with lower indicators of development, as determined by the
				President,
							(D)determines, based
				on the advice described in subparagraph (C), that denying such waiver is in the
				national economic interest of the United States or in the economic interest of
				such other beneficiary developing countries,
				and
							;
				and
					(D)in subparagraph
			 (E), as redesignated pursuant to subparagraph (B) of this paragraph, by
			 striking subparagraph (B) and inserting subparagraphs (B)
			 and (D);
					(2)by striking
			 paragraph (4); and
				(3)by redesignating
			 paragraph (5) as paragraph (4).
				(c)Designation of
			 articles as eligible for preferential treatmentSection 503(b) of
			 the Trade Act of 1974 (19 U.S.C. 2463(b)) is amended—
				(1)in paragraph (1),
			 by striking The President and inserting Except as
			 provided in paragraph (5), the President;
				(2)in paragraph (3),
			 by striking No quantity and inserting Except as provided
			 in paragraph (5), no quantity; and
				(3)by adding at the
			 end the following new paragraph:
					
						(5)Designation of
				articles as eligible for preferential treatment
							(A)In
				generalThe President may
				designate an article described in paragraph (1) or (3) as an eligible article
				under subsection (a) if the article meets the requirements of subparagraph
				(B).
							(B)RequirementsAn article meets the requirements of this
				subparagraph if the Secretary of Commerce and the International Trade
				Commission determine, not later than three years after the date of the
				enactment of this paragraph, that—
								(i)the application of duty-free treatment
				under this title to the article would not cause or threaten to cause material
				harm to a United States producer of the same or a like article or to a United
				States supplier of inputs or components to the same or a like article;
				and
								(ii)not applying such duty-free treatment to
				the article would cause or threaten to cause material harm to producers of the
				article in any of the countries described in clauses (i) through (iv) of
				subparagraph (A).
								.
				5.Factors affecting
			 country designation under Generalized System of Preferences
			(a)In
			 generalSection 502(c) of the
			 Trade Act of 1974 (19 U.S.C. 2462(c)) is amended—
				(1)in paragraph
			 (6)(B), by striking and at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)with respect to a country that is
				designated as Upper Middle-Income by the International Bank for
				Reconstruction and Development and the International Development Association or
				that has a gross national income of at least $1,000,000,000,000, the extent to
				which such country provides meaningful preferential market access to articles
				from countries that are Least Developed (as determined by the
				Economic and Social Council of the United Nations) or are designated as an
				eligible sub-Saharan African country under section 104 of the African Growth
				and Opportunity
				Act.
						.
				(b)Benchmarks and
			 public transparencyIn making
			 a determination of whether or not to designate a country as a beneficiary
			 developing country under section 502 of the Trade Act of 1974, or as an
			 eligible sub-Saharan African country under section 104 of the African Growth
			 and Opportunity Act, the President shall establish and publish in the Federal
			 Register clear and consistent benchmarks that will be used to determine the
			 basis of eligibility for a country at issue, as well as a timeline for regular
			 reviews. The President shall also implement procedures to ensure that the
			 analysis and decisionmaking behind any such determination is transparent to the
			 public.
			(c)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to the designation of a country as a beneficiary developing
			 country under title V of the Trade Act of 1974 on or after the date of
			 the enactment of this Act.
			6.Rule of origin
			 under Generalized System of Preferences
			(a)In
			 generalParagraph (2) of
			 section 503(a) of the Trade Act of 1974 (19 U.S.C. 2463(a) is amended to read
			 as follows:
				
					(2)Rule of
				origin
						(A)In
				generalThe duty-free
				treatment provided under this title shall apply to any article that is the
				growth, product, or manufacture of a beneficiary developing country if—
							(i)the article is
				imported directly from such country into the customs territory of the United
				States; and
							(ii)the sum
				of—
								(I)the cost or value of the materials produced
				in 1 or more beneficiary developing countries, plus
								(II)the direct costs
				of processing operations performed in 1 or more beneficiary developing
				countries,
								is not less
				than 35 percent of the appraised value of the article at the time it is
				entered.(B)Determination of
				percentageFor purposes of determining the percentage referred to
				in subparagraph (A)(ii)—
							(i)with respect to a textile or apparel
				article, the cost or value of materials produced in a beneficiary developing
				country includes the full value of any material, regardless of the origin of
				the material, if the material is both cut (or knit to shape) and sewn or
				otherwise assembled into such article in one or more beneficiary developing
				countries; and
							(ii)the term
				beneficiary developing country includes the Commonwealth of Puerto
				Rico and the United States Virgin Islands. If the cost or value of materials
				produced in the customs territory of the United States (other than the
				Commonwealth of Puerto Rico) is included with respect to an article to which
				this paragraph applies, an amount not to exceed 15 percent of the appraised
				value of the article at the time it is entered that is attributed to such
				United States cost or value may be applied toward determining the percentage
				referred to in subparagraph (A)(ii).
							(C)ExclusionsAn article shall not be treated as the
				growth, product, or manufacture of a beneficiary developing country by virtue
				of having merely undergone—
							(i)simple combining
				or packaging operations; or
							(ii)mere dilution
				with water or mere dilution with another substance that does not materially
				alter the characteristics of the article.
							(D)SetsNotwithstanding the other provisions of
				this paragraph, textile or apparel articles classifiable under General Rule of
				Interpretation 3 of the Harmonized Schedule of the United States as articles
				put up in sets for retail sale shall not be eligible for duty-free treatment
				under this title unless each of the articles in the set is an eligible article
				for purposes of this title or the total value of the ineligible articles in the
				set does not exceed ten percent of the appraised value of the set.
						(E)DefinitionsIn
				this subsection:
							(i)Direct costs of
				processing operationsThe term direct costs of processing
				operations—
								(I)includes—
									(aa)all
				actual labor costs involved in the growth, production, manufacture, or assembly
				of the article concerned, including fringe benefits, on-the-job training, and
				the cost of engineering, supervisory, quality control, and similar personnel;
				and
									(bb)dies, molds,
				tooling, and depreciation on machinery and equipment that are allocable to the
				article; and
									(II)does not include
				costs that are not directly attributable to the article concerned or are not
				costs of manufacturing the article, such as—
									(aa)profit;
				and
									(bb)general expenses
				of doing business that are either not allocable to the article or are not
				related to the growth, production, manufacture, or assembly of the article,
				such as administrative salaries, casualty and liability insurance, advertising,
				interest, and salaries, commissions, or expenses of sales personnel.
									(ii)Textile or
				apparel articleThe term
				textile or apparel article means any article classifiable under
				any of the following provisions of the Harmonized Tariff Schedule of the United
				States:
								(I)Chapters 50
				through 63.
								(II)Headings 6501,
				6502, 6503, or 6504.
								(III)Subheadings
				6406.99 or
				6505.90.
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to the entry, or withdrawal from warehouse for consumption, of eligible
			 articles from a beneficiary developing country on or after the date of the
			 enactment of this Act.
			7.Extension of
			 Generalized System of PreferencesSection 505 of the Trade Act of 1974 (19
			 U.S.C. 2465) is amended by striking December 31, 2009 and
			 inserting December 31, 2019.
		8.Office of Trade
			 and Competitiveness for Least Developed and African Countries
			(a)Establishment of
			 office
				(1)In
			 generalThere shall be
			 established within the Executive Office of the President an Office of Trade and
			 Competitiveness for Least Developed and African Countries (hereafter referred
			 to as the Office) that will be responsible for planning,
			 developing, and coordinating trade capacity building and private sector
			 competitiveness programs for Least Developed and African countries.
				(2)Least Developed
			 and African countries definedFor purposes of this section, the
			 term Least Developed and African countries means a qualified
			 beneficiary sub-Saharan African country designated under section 112A of the
			 African Growth and Opportunity Act (as added by section 2 of this Act) or a
			 qualified least-developed beneficiary country designated under section 506C of
			 the Trade Act of 1974 (as added by section 3 of this Act).
				(b)Director and
			 staffThe head of the Office
			 shall be a Director of Trade and Competitiveness for Least Developed and
			 African Countries who shall report to the President. The Director may hire
			 staff with expertise on international development, foreign aid, and
			 international trade. The President shall appoint the Director to be a member of
			 the National Security Council.
			(c)Duties
				(1)In
			 generalNot later than June
			 30, 2010, and not less often than once every three years thereafter, the
			 Director, in consultation with the heads of appropriate Federal departments and
			 agencies and nongovernmental organizations, donor governments, and private
			 enterprise located within each Least Developed and African country, shall
			 submit to Congress a study on the private sector competitiveness of Least
			 Developed and African countries.
				(2)Matters to be
			 includedThe study required
			 under paragraph (1) shall include a detailed description for each Least
			 Developed and African country that identifies the barriers that exist
			 to—
					(A)economic growth and poverty reduction, in
			 part through utilization of the tariff preferences;
					(B)women fully
			 participating in the formal economy of each such country; and
					(C)small farmers,
			 food producers, and small and medium enterprises to expanding their businesses
			 in each such country, in part for the purpose of increasing exports.
					(d)Coordinating
			 committeeThe President shall
			 establish a Trade Capacity Coordinating Committee for Least Developed and
			 African Countries (referred to in this section as the Committee)
			 for the purpose of coordinating implementation of trade capacity building
			 programs that are carried out by Federal departments and agencies in Least
			 Developed and African countries. The committee shall be composed of the
			 following individuals or their designees:
				(1)The Director, who shall serve as the
			 chairperson of the Committee.
				(2)The United States
			 Trade Representative.
				(3)The Secretaries of
			 Agriculture, Commerce, Treasury, State, and Defense.
				(4)The head of any
			 other Federal department or agency that the President determines is
			 appropriate.
				(e)Mission
				(1)Identification
			 and assistanceThe President,
			 acting through the Director and the Committee, shall provide assistance to the
			 Least Developed and African countries to dismantle the barriers identified in
			 the study required under subsection (c).
				(2)PurposesAssistance
			 provided pursuant to paragraph (1) shall assist in the following:
					(A)Developing the necessary infrastructure
			 needed to foster commerce, with a focus on regional integration and means to
			 expand value-added production.
					(B)Improving labor
			 conditions and enhancing environmental sustainability.
					(C)Addressing market
			 barriers such as trade facilitation and storage of goods, and complying with
			 international standards such as sanitary and phytosanitary principles.
					(D)Assisting small
			 and medium enterprises to increase the capability and capacity of such
			 enterprises.
					(E)Enhancing economic
			 opportunity for individuals facing the greatest economic challenges, such as
			 individuals living in poverty, especially women and small farmers.
					(F)Aligning United
			 States activities to synchronize with the activities of nongovernmental
			 organizations, donor governments, and the private enterprise located within the
			 country at issue.
					(3)International
			 consultation and cooperationThe President, acting through the Director
			 and the Committee, shall consult with African and American business persons to
			 fully understand the barriers and opportunities to expanded trade and
			 investment between the United States and Least Developed and African countries.
			 In doing so, the Director should consider establishing a private sector
			 advisory panel that consists of small, medium, and large African and American
			 businesses.
				
